Citation Nr: 1633937	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for fibrosis.

3.  Entitlement to a rating higher than 50 percent for cystic acne, scrotal nodule, and facial scarring.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(Additional claims of entitlement to service connection for a low back disorder (including lumbar spine degenerative joint disease (DJD)), also for residuals of a right ear infection, and for higher ratings for tinnitus and hearing loss will be the subject of a separate decision once the Veteran has a hearing on these other claims.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2009, August 2012, and January 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The hearing initially was to occur at the RO with the presiding judge there (in other words a Travel Board (TB) hearing); however, because of a massive snow storm in Washington, DC, and the surrounding areas, by agreement the hearing was changed, instead, to a videoconference (VC) hearing.  A transcript of the proceeding has been associated with the electronic (i.e., paperless) claims file, so is of record.


In an intervening July 2015 RO rating decision, the 50 percent evaluation for the Veteran's cystic acne, scrotal nodule, and facial scarring was changed to acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars and increased to 60 percent effective the date of the claim for an increase.  Although a higher schedular evaluation under the diagnostic criteria for dermatitis or eczema is not available, a higher evaluation is available pursuant to diagnostic criteria for scars or disfigurement of the head, face, or neck and on an extra-schedular basis.  Therefore, the Board is considering this additional possible entitlement.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

And as indicated on the cover page of this decision, the Board also acknowledges completion and consequent certification of an appeal concerning additional claims of entitlement to service connection for lumbar spine DJD and ear infections, also for an evaluation higher than 10 percent for tinnitus and a higher (i.e., compensable) evaluation for bilateral hearing loss.  But as the Veteran has requested a hearing before a Veterans Law Judge of the Board concerning these additional claims, and this additional hearing has not yet been scheduled, much less held, the Board is not addressing these other claims in this decision but, instead, will in a separate (subsequent) decision.

In this decision the Board is deciding - indeed granting - the TDIU claim.  However, the remaining issues concerning whether there is new and material evidence to reopen the claim of entitlement to service connection for a sinus disorder, also of entitlement to service connection for fibrosis and to an evaluation higher than 60 percent for acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars, instead are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from working in a substantially gainful, versus just marginal, capacity.


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, though, the Board is fully granting the benefit sought on appeal so need not discuss whether there has been compliance with these preliminary obligations since even if, hypothetically, there has not been, this still ultimately would be inconsequential and, thus, at most amount to non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  TDIU

In order to establish entitlement to a TDIU, there must be impairment owing to service-connected disability (or disabilities) so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA has defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In making this determination, the central inquiry is "whether the Veteran's service[-]connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but not instead to factors such as age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Exceptions to these rating requirements include when the disabilities result from single accident or common etiology or affect both upper or lower extremities or the same bodily system.  Id.  In that circumstance, the disabilities may be considered collectively, so as one disability.

The Veteran is in receipt of service-connected disability benefits for major depressive disorder with anxious distress associated with cystic acne, scrotal nodule, and facial scarring, evaluated as 50-percent disabling effective December 11, 2012, to March 26, 2014, and as 70-percent disabling thereafter; also for cystic acne, scrotal nodule and facial scarring, evaluated as 50-percent disabling from July 22, 1987, to October 29, 2010; acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars, evaluated as 60-percent disabling as of October 29, 2010; tinnitus, evaluated as 10-percent disabling effective December 16, 1998; and bilateral (right and left ear) hearing loss, evaluated as 0-percent, so noncompensably, disabling effective March 4, 1999.  Thus, during the entire period relevant to this appeal, his ratings for these several service-connected disabilities meet the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) rather than subpart (b) of this VA regulation, so on a schedular rather than extra-schedular basis.  See also 38 C.F.R. § 4.25.

In his claim for a TDIU dated in March 2014, the Veteran reported completing two years of college.  He also reported training in construction and ship building.  He indicated that, since 1975, he had worked odd jobs.  He claimed his disabilities preventing him from securing or following any substantially gainful occupation were depression, cystic acne, hearing loss, and tinnitus.  So he referred entirely to disabilities that are service connected, meaning determined to be related to or the result of his military service.

In November 2013 the Veteran had had a VA mental disorders examination.  He was reported to have occupational and social impairment with reduced reliability and productivity.  Symptoms identified included disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and inability to establish and maintain effective relationships.  He reported living with his son since 2008.  He was diagnosed with adjustment disorder with mixed affective response with symptoms of anxiety and depression, secondary to cystic acne, facial, scarring, and scrotal nodule, and psychosis not otherwise specified (NOS) in partial remission.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders (DSM).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  Nevertheless, according to the DSM, a GAF score of 41 to 50 indicates the Veteran has serious symptoms or serious impairment in social, occupational, or school functioning (e.g., unable to keep a job).


The examiner indicated the impact of the Veteran's psychological stress was interactive and inseparable, and reduced his reliability and productivity in social, occupational, and family capabilities secondary to the primary symptoms of adjustment disorder with midxed affective response associated with cystic acne, facial scarring, and nudule in scrotum as well as psychosis NOS.

The Veteran also had a VA mental disorders examination in December 2014, at the conclusion of which he was diagnosed with major depressive disorder recurrent moderate with anxious distress and alcohol use disorder moderate.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In determining whether the Veteran meets the criteria for a higher rating or, here, additional compensation in the guise of a TDIU, the Board must consider whether he has deficiencies in most of these areas:  work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Veteran reported that he went to school after service and took engineering classes.  He reported working in ship yards as a pipe fitter.  It was unclear how long he had worked in ship yards.  He reported that he went to work for Boeing but was also unsure how long he had worked there.  He reported working "odd jobs" and was a stay-at-home parent off and on.  The examiner explained that it was impossible to obtain further work history because of the Veteran being vague.  The Veteran indicated his depression leads to lack of motivation.  The examiner opined that the Veteran was not reporting severity of depression that would render him unemployable.  However, thereafter the examiner noted symptoms of depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and neglect of personal appearance and hygiene.

During scar and skin examinations in July 2015 the examiner noted that the Veteran's scars would not impact his functioning.  The examiner observed that the Veteran's skin condition was in remission.  However, the examiner did not comment on side effects of the Veteran's medication taken for his skin disability.

Treatment records associated with the claims file reveal consistent and frequent treatment for his skin and depression disabilities.  The notes show frequent treatment for a draining cyst as well as upset stomach and diarrhea owing to antibiotics prescribed for the dermatological condition.  These notes additionally reveal that, in October 2014, the Veteran was described as chronically delusional.

An October 2015 private treatment record from Cascade Eye and Skin Centers reveals that the Veteran has symptoms of bleeding, pain, infection and drainage.  The treatment record also reports that the condition is severe and that there were poor results with previous treatment.  

During the January 2016 hearing before the undersigned judge the Veteran testified that he could not work due to his service-connected skin and psychiatric disabilities.  He reported having to seek treatment frequently for his skin disorder and that, if he bumped his skin, the growths bleed.  He stated that he had left his prior job, approximately 20 years earlier, because of his depression.

When considering this collective body of evidence, and affording the Veteran the benefit of the doubt as required by 38 C.F.R. §§ 3.102 and 4.3, the Board finds that entitlement to a TDIU is established.  While there is no single medical opinion on whether his service-connected disabilities combine to render him unemployable, there is no requirement that a single examination be conducted to assess the aggregate effect of service-connected disabilities on employability.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("VA was not required to obtain a single medical opinion that addressed the impact of all service-connected disabilities on [the appellant's] ability to engage in substantially gainful employment").  As in Geib, "[w]here, as here, separate medical opinions address the impact on employability resulting from independent disabilities, the VA is authorized to assess the aggregate effect of all disabilities."  Id.


Although VA examiners opined that the Veteran's skin disability would not impair his functioning and that his depression was not severe enough to render him unemployable, this ultimate question as to employability is a question that the Board and not the health care professionals must answer.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran has reported and the record reveals that he has not been employed for an extended period of time (several years).  His prior employment experience was reported to be in physical vocations such as construction, ship building, and pipe fitting, and he has relatively limited education.  His skin disability has been noted to be severe by his provider and the Veteran has reported that his skin lesions break open and bleed simply if he bumps or scrapes them.  While the VA examiner noted that the Veteran's reported symptoms for depression were not severe enough to render him outright unemployable, the examiner conceded difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and neglect of personal appearance and hygiene.  In addition, a VA provider indicated the Veteran was chronically delusional.  

As such, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Here, although questions remain concerning the Veteran's salary when he worked in years past at the various jobs mentioned, there is at least legitimate reason to believe any subsequent employment - even if available - would be limited, at best, owing to special accommodations that would need to be made to compensate for the severity of his service-connected disabilities.  Therefore, any such employment would be marginal rather than substantially gainful.

Also consider that, requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When all of this is considered, this Veteran has established his entitlement to a TDIU.

Lastly, as the Veteran is in receipt of service-connected benefits for major depressive disorder recurrent moderate with anxious distress associated with cystic acne, scrotal nodule, and facial scarring, currently evaluated as 70-percent disabling, and acne, scrotal nodule, facial scarring, chloracne, and dermatofibromas with scars, currently evaluated as 60-percent disabling, and the Board above grants a TDIU, the Board has considered whether Special Monthly Compensation (SMC) at the housebound (HB) rate is warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100-percent schedular rating also has been granted.  Bradley, at 293-94.  Consequently, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

A TDIU is warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in Bradley, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

This case is distinguishable from the Bradley, however, because the TDIU grant would be based on the same disabilities as the 100 percent schedular rating.  The Board finds that SMC is not warranted as the TDIU is being awarded due to the impact of both service-connected disabilities, not instead one or the other in isolation.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

The Veteran receives continued treatment from VA.  The most recent VA treatment record associated with the claims file is a letter to the Veteran regarding the results of an April 2016 computed tomography of the neck.  However, complete VA treatment records dated since December 2015 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2015.  38 C.F.R. § 3.159.

In November 2015 the Veteran submitted a treatment record from Cascade Eye and Skin Centers dated in October 2015.  The Veteran was noted to be a new patient.  The Veteran was recommended Humira, 4 injections day 1 then 2 injections day 8 then 1 injection weekly.  The Veteran was administeted a Kenalog injection.  The provider reported that the Veteran would be contacted with the results or treatment plan and he was to have a follow up for full skin examination in one year.  Further treatment records from the provider are not associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file any additional treatment records from Cascade Eye and Skin Centers.  Id.  

The most recent VA examination evaluating the Veteran's skin disability was performed in July 2015.  At the hearing before the undersigned, the Veteran reported that his skin disability was getting worse.  In addition, the Veteran submitted a medical record dated in October 2015.  In a November 2015 statement, the Veteran's representative indicated that the Veteran was being prescribed very strong medications with serious side effects to help control the skin condition and that the Veteran was attempting to show what he was being prescribed and the severity of his condition.  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board itself may not assign an extra-schedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has submitted recent treatment records from Cascade Eye and Skin Centers identifying symptoms of bleeding, pain, infection and drainage.  The treatment record also reports that the condition is severe and that there were poor results with previous treatment.  Thus, the Board finds that arguably the scheduler evaluation does not fully contemplate the severity of the Veteran's skin disability and symptomatology.  Taking the analysis a step further, the Veteran's disability picture arguably exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms."  In this case, the Veteran has reported and recent treatment records have noted symptoms of the Veteran's service-connected skin disability that are not contemplated by the rating criteria and cause marked interference with employment.  The Veteran reported constant bleeding of the cysts whenever they are bumped.  He has reported and the record reveals frequent treatment for the skin disability as well as the above noted poor results from treatment.  Given the indication of additional functional loss shown in the record that arguably may not be adequately compensated within the General Rating Formula, the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an initial determination whether or not the Veteran's disability picture warrants the assignment of an extraschedular rating.

The Veteran seeks entitlement to service connection for fibrosis.  A treatment record dated in October 2002 reveals a notation of "gastric mucosa with glandular atrophy/interstitial fibrosis and no active inflammation" from a colonoscopy dated in August 2002.  However, at the hearing before the undersigned the Veteran testified regarding breathing problems when discussing his claim for fibrosis.  The Board notes that the Veteran has been previously finally denied for bronchitis, pneumonia, asbestos lung disease, and chronic obstructive pulmonary disease.

In a rating decision dated in January 2015 the RO relevantly denied service connection for chronic obstructive pulmonary disease and an application to reopen a claim for service connection for pneumonia.  Thereafter, in April 2015 the Veteran submitted a statement disagreeing with the January 2015 RO rating decision.  In November 2015 the RO requested that the Veteran complete the appropriate Notice of Disagreement (NOD) form if he desired to appeal.  The NOD form was not returned.  As such, the Board finds that the Veteran's claim for fibrosis currently on appeal is separate from the Veteran's claims for bronchitis, pneumonia, chronic obstructive pulmonary disease, and asbestos lung disease.  At the hearing on appeal when asked what the basis of claim of fibrosis was, the Veteran's representative reported that the respiratory issue, which may have been most closely related to sinusitis, was the same since service.

As the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis is being remanded and as the outcome of that issue may bear upon the Veteran's claim for service connection for fibrosis, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board will not adjudicate the issue of entitlement to service connection for fibrosis until adjudication of the Veteran's petition to reopen his claim of entitlement to service connection for sinusitis is adjudicated.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

In a Substantive Appeal on a VA Form 9 dated in May 2014 the Veteran perfected the appeal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sinus disorder.  The Veteran was subsequently scheduled for a hearing before the undersigned regarding an appeal on unrelated issues.  Testimony was not taken on the appeal regarding sinus disability.  The appeals were thereafter merged.  A hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.  As such, the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disorder is remanded for the Veteran to be afforded a video conference hearing with a Veterans Law Judge at his local RO.

Accordingly, these remaining claims are REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2015.  

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Cascade Eye and Skin Centers dated since April 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his skin disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the skin disability.  The appropriate Disability Benefits Questionnaire (DBQ's) should be filled out for this purpose, if possible.

4.  Thereafter, refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an initial determination whether or not the Veteran's disability picture with regard the Veteran's skin disability warrants the assignment of an extraschedular rating.

5.  The Veteran should be scheduled for a hearing before a Veterans Law Judge via video conference at his local RO with regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus disorder.  He should be given an opportunity to prepare for the hearing.

6.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


